Citation Nr: 0334087	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.



Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review.

?	The examiner should review the 
claims file prior to conducting the 
examination, paying particular attention 
to the VA examination report dated in May 
1987.  

?	After reviewing the claims file, the 
examiner should obtain a detailed history 
from the veteran regarding the nature of 
any injuries suffered during his military 
service (to include during captivity).  

?	Having obtained this history, the 
examiner should conduct an examination 
with a view toward determining whether 
the veteran presently suffers from any 
arthritis.  

?	Should the examiner conclude that 
the veteran does have arthritis, the 
examiner should explain the nature and 
extent of the arthritis, including the 
location of the affected joints.  

?	Additionally, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
resulted from an in-service traumatic 
event such that the disorder can be said 
to be a post-traumatic osteoarthritis.  
If any other arthritic process is 
diagnosed, such as rheumatoid arthritis 
or degenerative arthritis not the result 
of trauma, the examiner should indicate 
whether it is at least as likely as not 
related to military service.  

?	In reaching the above conclusions, 
the examiner should consider the 
following:  (1) the letter from C.B., 
M.D., received in June 1980, relating 
that the veteran was treated during 
service for rheumatism; (2) the veteran's 
1946 Affidavit For Philippine Army 
Personnel reflecting only malaria as an 
illness or wound received during service; 
(3) the copies of consultations showing 
treatment for swelling of the left ankle 
in October 1976, for bilateral ankle 
swelling and severe pain in the left leg 
in July 1977, for pain in both shoulders 
in October 1977, for left ankle pain and 
swelling in September 1983, and for left 
shoulder pain in July 1985; (4) the 
history noted by the March 1987 VA 
examiner of no torture by the Japanese 
and not being under treatment with any 
physician at that time; (5) the medical 
certificate dated in March 1995 showing 
swelling in the left knee; and (6) the 
veteran's report in an October 1995 VA 
Form 10-0048 that he was beaten and 
physically tortured during his captivity, 
but did not experience: swelling of the 
joints, muscles, legs, or feet; or aches 
or pains in the muscles and/or joints; or 
broken bones.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


